Exhibit 10.23
CONSULTING AGREEMENT
This Consulting Agreement (this “Agreement”) is entered into, effective
October 5, 2010 (the “Effective Date”), by and between EZCORP, Inc., a Delaware
corporation (the “Company”), and Robert A. Kasenter.
Mr. Kasenter is a former Senior Vice President of the Company. The Company
desires to continue to benefit from Mr. Kasenter’s experience and expertise with
respect to the Company’s business and, therefore, desires to engage Mr. Kasenter
as a consultant for the purposes set forth in this Agreement and pursuant to the
terms of that certain Employment and Post-Employment Agreement, dated
February 11, 2010 (the “Employment Agreement”). Mr. Kasenter desires to perform
such services for the Company under the terms and conditions set forth in this
Agreement. Therefore, the Company and Mr. Kasenter hereby agree as follows:

1.   Services — The Company hereby engages Mr. Kasenter to provide consulting
and advisory services with respect to organizational planning, general business
analysis, and such other similar services as are determined from time to time by
the Chairman of the Company’s Board of Directors, all such services to be
consistent with Mr. Kasenter’s experience and stature (collectively, the
“Services”). The Company acknowledges and agrees that Mr. Kasenter shall not be
required to devote his full time and resources to the performance of the
Services, but only such time as is reasonably necessary to perform the Services,
not to exceed in any event an average of 80 hours per month. It is also
acknowledged that Mr. Kasenter, as an independent consultant, may pursue other
non-competing engagements, provided such activities have the prior written
approval of the Company’s Board of Directors, which approval will not be
unreasonably withheld.   2.   Compensation —

  (a)   Annual Fee — As consideration for the performance of the Services, the
Company shall pay Mr. Kasenter a consulting fee of $375,000 per annum (the
“Annual Fee”), payable in such intervals (by not less frequently than monthly)
as the Company and Mr. Kasenter mutually agree. From time to time, the Company
may review and consider the Annual Fee for increase, but at no time shall the
Company be under any obligation to increase the amount of the Annual Fee.    
(b)   Health Insurance — During the term of this Agreement, the Company will
provide Mr. Kasenter with healthcare benefits equal to the benefits Mr. Kasenter
was receiving under the Company’s health insurance plans at the time of his
retirement from the Company. The Company shall satisfy this obligation by
allowing Mr. Kasenter to continue to participate in the Company’s health
insurance plans, including the executive health care supplement, on the same
terms as he was participating at the time of his retirement from the Company.
Alternatively, if such continued participation is not available under the terms
of the plans, the Company may satisfy this obligation by either (i) making
payments to Mr. Kasenter sufficient to allow Mr. Kasenter to purchase the
benefits described above or (ii) directly paying the cost of providing such
benefits.

3.   Term — The initial term of this Agreement shall expire on September 30,
2013. Upon mutual agreement of the parties, the term of this Agreement may be
extended for additional one-year terms. A party desiring to extend the term
shall send the other party a written notice thereof at least 12 months prior to
the expiration of the then-current term (in the case of the first initial
extension following the initial term) or six months prior to the expiration of
the then-current term (in the case of subsequent extensions).   4.   Termination
— Notwithstanding the provisions of Paragraph 3 above, either party may
terminate this Agreement at any time by giving written notice of termination to
the other party no less than 90 days prior to the effective date of the
termination. In addition, this Agreement will terminate if Mr. Kasenter dies or
becomes permanently and totally disabled during the term of this Agreement. Upon
termination of this Agreement, the following provisions shall apply:

  (a)   If (i) this Agreement is terminated by the Company because of a material
breach by Mr. Kasenter of any of the provisions of this Agreement and such
breach remains uncured 30 days after the Company has provided Mr. Kasenter with
written notice of such breach or (ii) this Agreement is terminated by
Mr. Kasenter (other than a termination described in clause (i) of subparagraph
(b) of this Paragraph), then Mr. Kasenter will be entitled to receive only the
portion of the Annual Fee and other payments that have accrued through the
effective date of the termination and will not be entitled to receive any
subsequent payments.     (b)   If (i) this Agreement is terminated by
Mr. Kasenter because of a material breach by the Company of any of the
provisions of this Agreement and such breach remains uncured 30 days after
Mr. Kasenter has provided the Company with written notice of such breach or
(ii) this Agreement is terminated by the Company (other than a termination
described in clause (i) of subparagraph (a) of this Paragraph), then the Company
shall pay Mr. Kasenter, within 30 days following the effective date of the
termination, an amount in cash equal to all Annual Fee payments that would have
been payable to Mr. Kasenter had this Agreement continued until the expiration
of the then-current term and shall continue to provide the health insurance
benefits described in Paragraph 2(b) until the expiration of the then-current
term.     (c)   If this Agreement is terminated because of Mr. Kasenter’s death
or permanent disability, the Company will pay to Mr. Kasenter (or, if
appropriate, to his heirs, beneficiaries, or personal representatives) the
following amounts: (i) the portion of the Annual Fee and other payments that
have accrued through the effective date of such death or disability and (iii)
$375,000. In addition, the Company will continue the health insurance benefits
described in Paragraph 2(b) for one year following the date of such death or
disability. For purposes of this Agreement, Mr. Kasenter will be considered to
be permanently and totally disabled if, in good faith opinion of the Company’s
Board of Directors, he becomes physically or mentally incapable of properly
performing

 



--------------------------------------------------------------------------------



 



      his duties under this Agreement and such incapacity will exist or can
reasonably be expected to exist for a period of 90 days or more.     (d)   In
the event of a dispute between the parties as to whether there has been a
material breach of this Agreement by either Mr. Kasenter or the Company, the
parties waive their right to trial by jury and agree that such dispute will be
settled by arbitration administered by the American Arbitration Association in
accordance with its commercial arbitration rules. Judgment on the award rendered
by the arbitrator may be entered in any court having jurisdiction over the
matter.

5.   Expenses — The Company shall reimburse Mr. Kasenter for all reasonable
out-of-pocket expenses incurred by Mr. Kasenter in connection with the
performance of Services under this Agreement. In order to receive such
reimbursement, Mr. Kasenter shall submit monthly expense reports, and the
Company will provide the reimbursement within 30 days of the receipt of those
reports. The Company will also provide Mr. Kasenter with reasonable office
space, furniture, communications, and administrative support in the Austin area
to adequately perform his duties during the term of this Agreement.   6.  
Certain Covenants— Mr. Kasenter acknowledges that he remains and will continue
to be subject to certain non-competition and non-solicitation obligations
described in the Employment Agreement. Mr. Kasenter hereby affirms such
obligations (modified as described below) and hereby agrees that, during the
term of this Agreement and for a period of two years thereafter, if he
materially breaches any of such obligations, he shall be required to repay to
the Company any and all amounts he has theretofore received from the Company
pursuant to the terms of this Agreement. This obligation to repay shall be in
addition to any other rights or remedies the Company may have pursuant to such
agreements or otherwise (including the right to injunctive relief).       It is
hereby expressly understood and agreed that, for purposes of the non-competition
obligation contained in the Employment Agreement, the term “Competing Business”
shall mean any entity, sole proprietorship or other business concern that,
anywhere in the world, offers or plans to offer products or services that are
materially competitive with any of the products or services being offered or
marketed, or are being actively developed, by the Company during the term of
this Agreement or as of the date this Agreement is terminated. Mr. Kasenter
understands that the Company and its affiliates have plans to expand the scope
of their activities and the geographic area of their operations with the direct
involvement of Mr. Kasenter; therefore, Mr. Kasenter agrees that the limitations
as to time, geographical area, and scope of activity contained herein do not
impose a greater restraint than is necessary to protect the Company’s goodwill
and other business interests, and are therefore reasonable. If any provision of
this covenant is found to be invalid in whole or in part, the Company may elect,
but shall not be required, to have such provision reformed, whether as to time,
area covered, or otherwise, as and to the extent required to render it valid and
enforceable under applicable law.       During the term of this Agreement,
Mr. Kasenter will not, directly or indirectly, in any individual or
representative capacity, make any statement, oral or written, or perform any act
or omission that is or could be reasonably interpreted to be disparaging of the
Company’s Board of Directors or management or otherwise detrimental in any
material respect to the Company’s reputation and goodwill.   7.  
Indemnification —

  (a)   The Company agrees to indemnify Mr. Kasenter and hold him harmless from
and against any and all claims, costs, expenses, liabilities, losses, and
damages (or actions in respect thereof) related to or arising out of this
Agreement or the performance of Services hereunder; provided, however, that the
Company shall not be responsible for any claims, costs, expenses, liabilities,
losses, or damages incurred by Mr. Kasenter to the extent that it is finally
determined by a court or other tribunal of competent jurisdiction that they
resulted primarily from actions taken or omitted to be taken by Mr. Kasenter due
to Mr. Kasenter’s recklessness, willful misconduct, or bad faith.     (b)   If
any claim, action, or proceeding, including any governmental investigation, is
brought or asserted against Mr. Kasenter with respect to which indemnity may be
sought from the Company, Mr. Kasenter shall promptly notify the Company in
writing of his knowledge of such claim, action, or proceeding and the Company
shall assume the defense thereof, including the employment of counsel reasonably
satisfactory to Mr. Kasenter and the payment of all fees and expenses of such
counsel and all other expenses related to such claim, action, or proceeding.
Mr. Kasenter shall have the right to employ separate counsel in any such claim,
action, or proceeding and to participate in the defense thereof, but the fees
and expenses of such separate counsel shall be at Mr. Kasenter’s expense unless
(i) the Company has agreed to pay such fees and expenses or (ii) the Company has
failed to timely assume the defense of such claim, action, or proceeding, to
employ counsel reasonably satisfactory to Mr. Kasenter, or if requested by
Mr. Kasenter, to confirm in writing that it is obligated to indemnify
Mr. Kasenter in connection with such claim, action, or proceeding in accordance
with this agreement, or (iii) counsel shall determine that there is or could
reasonably be expected to be a conflict of interest by reason of having common
counsel in such claim, action, or proceeding, in which case, if Mr. Kasenter
notifies the Company in writing that he elects to employ separate counsel at the
expense of the Company, the Company shall not have the right to assume the
defense of such claim, action, or proceeding, it being understood, however, that
the Company shall not, in connection with any one such claim, action, or
proceeding or separate but substantially similar or related claims, actions, or
proceedings in the same jurisdiction arising out of the same general allegations
or circumstances, be liable for the reasonable fees and expenses of more than
one separate firm of attorneys (together with appropriate local counsel) at any
time for Mr. Kasenter, which firm shall be designated in writing by
Mr. Kasenter. The Company shall not be liable for any settlement of any such
claim, action, or proceeding effected without its written consent, which should
not be unreasonably withheld. If settled with the Company’s prior written
consent or if there be a final and nonappealable judgment for the plaintiff in
any such claim, action, or proceeding, the Company agrees to indemnify
Mr. Kasenter and hold him harmless from and against any loss or liability to the
extent stated above by reason of such settlement or judgment.

 



--------------------------------------------------------------------------------



 



  (c)   If for any reason the indemnification provided herein is unavailable to
Mr. Kasenter with respect to any claims, costs, expenses, liabilities, losses,
or damages referred to herein or if such indemnification shall be insufficient
to hold Mr. Kasenter harmless from all such claims, costs, expenses,
liabilities, losses, or damages, then the Company, in lieu of indemnifying
Mr. Kasenter, shall contribute to the amount paid or payable by Mr. Kasenter as
a result of such claims, costs, expenses, liabilities, losses, or damages,
(i) in such proportion as is appropriate to reflect the relative benefits
received by the Company on the one hand and Mr. Kasenter on the other hand or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) but also the relative fault of the
Company on the one hand and Mr. Kasenter on the other, as well as any other
relevant equitable consideration. The amount paid or payable by a party as a
result of the claims, costs, expenses, liabilities, losses, or damages, referred
to above shall be deemed to include, subject to the limitations set forth in
subparagraph (b) above, any legal or other fees or expenses reasonably incurred
by such party in connection with investigating or defending any action or claim.
Notwithstanding the provisions herein, Mr. Kasenter shall not be required to
contribute any amount in excess of the amount of Annual Fees received by him
under this Agreement.

8.   Miscellaneous Provisions —

  (a)   Relationship of the Parties— The Company may treat Mr. Kasenter as an
“employee” for federal income tax purposes, such that payments of Annual Fees
are subject to federal income tax withholding and reporting on Forms W-2.
Notwithstanding such treatment, neither party has any authority, nor shall
either party imply it has any authority, to act for, in any manner bind, or
incur any obligations on behalf of or in the name of the other party. The
parties also acknowledge and agree that nothing contained herein creates any
fiduciary duties between the parties, and Mr. Kasenter may perform services for
other persons so long as the performance of such services are approved in
accordance with the provisions of Paragraph 1 and such services do not violate
the provisions of Paragraph 6 of this Agreement.     (b)   Notices — Any notice
or other communication hereunder must be in writing (which includes facsimile or
electronic communication) and may be delivered or sent by mail, facsimile, or
electronic mail to the party to be noticed at the address accompanying such
party’s signature below. Either party may from time to time change its address
for notification purposes by giving the other party written notice of the new
address and the date upon which it will become effective. A written notice shall
be deemed to have been given (i) when personally delivered, (ii) if mailed, on
the third day after it is sent by certified mail, return receipt requested, or
(iii) if by facsimile transmission or electronic mail, when the sender has
received appropriate confirmation that it has been received by the recipient.  
  (c)   Governing Law — This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Texas. Jurisdiction and
venue with respect to any lawsuit or other action based on this Agreement shall
be in Travis County, Texas, and the Company and Mr. Kasenter hereby irrevocably
consent to such jurisdiction and venue.     (d)   Attorney’s Fees — In the event
that either party is required to obtain the services of an attorney in order to
enforce any right or obligation hereunder, the prevailing party shall be
entitled to recover reasonable attorney’s fees and court costs from the other
party.     (e)   Assignment — The rights and obligations of either party
hereunder may not be assigned to any other person without the written consent of
the other party.     (f)   Validity and Severability — If any provision of this
Agreement or the application of any provision hereof to any circumstance is held
invalid, unenforceable, or otherwise illegal, the remainder of this Agreement
and the application of such provision to any other circumstance shall not be
affected, and the provision so held to be invalid, unenforceable, or otherwise
illegal shall be reformed to the extent, and only to the extent, necessary to
make it enforceable, valid, or legal. If any court or other adjudicative body
shall decline to reform any provision of this Agreement held to be invalid,
unenforceable, or otherwise illegal as contemplated by the immediately preceding
sentence, the parties hereto shall take all such action as may be necessary or
appropriate to replace the provision so held to be invalid, unenforceable, or
otherwise illegal with one or more alternative provisions that effectuate the
purpose and intent of the original provisions of this Agreement as fully as
possible without being invalid, unenforceable, or otherwise illegal.     (g)  
Amendments; Waivers — No provision of this Agreement may be amended, modified,
waived, or discharged unless such amendment, modification, waiver, or discharge
is agreed to in writing signed by the Company and Mr. Kasenter. No waiver by
either party hereto at any time of any breach by the other party hereto or
compliance with any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.     (h)   Complete
Agreement — No agreements or representations, oral or otherwise, expressed or
implied with respect to the subject matter hereof have been made by either party
that are not set forth expressly in this Agreement; provided, however, that Mr.
Kasenter expressly acknowledges his continuing obligations pursuant to the
Employment Agreement (as such obligations are modified by the provisions of this
Agreement).

(SIGNATURE PAGE FOLLOWS)

 



--------------------------------------------------------------------------------



 



    This Agreement has been executed by the parties on the respective dates
indicated below, to be effective as of the date first set forth above.

EZCORP, INC.

        By:   /s/ Sterling B. Brinkley         Sterling B. Brinkley,       
Chairman of the Board   

Date: November 19, 2010
Address for notices:

    EZCORP, Inc.
Attention: General Counsel     1901 Capital Parkway
Austin, Texas 78746       Facsimile: 512-314-3404
Email: tom_welch@ezcorp.com

        /s/ Robert A. Kasenter       ROBERT A. KASENTER   

Date: November 19, 2010
Address for notices:

  515 Congress Avenue
Austin, Texas 78701       Facsimile: 512-716-8341
Email: robert_kasenter@ezcorp.com

 